UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
LAWRENCE THOMPSON,                                    : CASE NO. 1:18-CV-01634
                                                      :
                  Petitioner,                         :
                                                      :
vs.                                                   : OPINION & ORDER
                                                      : [Resolving Doc. No. 1]
WARDEN JAMES HAVILAND,                                :
                                                      :
                  Respondent.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Pro se Petitioner Lawrence Thompson filed this Habeas Corpus petition under 28 U.S.C.

§ 2254. Thompson is currently incarcerated in the Allen Correctional Institution, after having a

1994 conviction for rape, kidnaping, disseminating matter harmful to a juvenile, and gross sexual

imposition. He claims he is entitled to habeas relief because the trial court erred in denying his

Motion to Suppress Evidence. He says evidence should have been suppressed because the

evidence followed a pretextual traffic stop that was a ruse to search his vehicle, violating his

Fourth and Fourteenth Amendment rights. For the reasons set forth below, the Petition is denied

and the action is dismissed.
                                                I. Background


        On the July 16, 1993, evening, Ohio Park Ranger Kevin Erskine was on routine patrol in

a marked car at Edgewater State Park in the City of Cleveland, Ohio.1 At approximately 8:45

p.m., Erskine was westbound on the park roadway when a van driven by Petitioner pulled out

from a parking area in front of him. The van weaved as it proceeded westbound and Erskine

could see through the rear window of the van that Petitioner seemed preoccupied with attempting

to place something beneath his seat. The van traveled less than a hundred feet before Erskine

saw it go left of center twice and swerve once to the right onto the grass of the berm.


        Erskine then stopped the van for the traffic violations he had observed. As Erskine

approached the driver’s side of the van, he saw two male children under the age of ten years,

seated cross-legged on the floor in the front passenger area and wearing only swim trunks or

shorts. Erskine also could see boxes containing what he estimated to be several hundred

pornographic magazines in Petitioner’s van. Petitioner repeatedly asked for Erskine to issue the

traffic citation so he could be on his way.


        Erskine asked Petitioner if the children were his and Petitioner replied they were a

neighbor’s children, but could not provide their names. Erskine arrested Petitioner for

disseminating matter harmful to juveniles. Petitioner was subsequently indicted on two counts of

rape, two counts of kidnapping, two counts of disseminating matter harmful to juveniles, and two

counts of gross sexual imposition.




        1
                Background information was obtained from the state court’s recitation of facts in State v.
Thompson, No. 67846, 1995 WL 328480, at *1-4 (Ohio Ct. App. June 1, 1995).
       Prior to Petitioner’s trial, he filed a Motion to Suppress Evidence, contending Erskine’s

stop of him was improper. The trial court held a hearing on the Motion. The oldest child seated

in Petitioner’s van, Erskine, and Petitioner testified at the hearing. The trial court overruled the

Suppression Motion. Ultimately, a jury convicted Petitioner on all counts and he was sentenced

to consecutive terms of incarceration of life on counts one and two, eight to twenty-five years on

counts three and four, and two years on each of the remaining counts.


       Petitioner filed a timely appeal of his conviction to the Ohio Eighth District Court of

appeals. As his sole assignment of error, he asserted that the trial court erred in denying his

Motion to Suppress Evidence Seized, as the initial stop of the vehicle was a pretextual stop to

search his vehicle in violation of the Fourth and Fourteenth Amendments. The Appellate Court

examined the testimony provided at the hearing and determined that neither the initial stop nor

the subsequent search of Petitioner’s van was unreasonable under the Fourth Amendment.2 The

Court affirmed Petitioner’s conviction on June 1, 1995. He did not appeal this decision to the

Supreme Court of Ohio, nor did he pursue post-conviction relief.


       Twenty-three years later, Petitioner filed this Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2254.


                                        II. Legal Standard


       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which amended

28 U.S.C. § 2254, was enacted “to reduce delays in the execution of state and federal criminal




       2
               Id.
sentences, and ‘to further the principles of comity, finality, and federalism.’”3 Consistent with

this goal, when reviewing a habeas corpus petition by a state prisoner, a determination of a

factual issue made by a State court are presumed to be correct.4 The Petitioner has the burden of

rebutting the presumption of correctness by clear and convincing evidence.5 A federal court,

therefore, may not grant habeas relief on any claim that was adjudicated on the merits in any

state court unless the adjudication of the claim either: “(1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.”6


                            III. Procedural Barriers to Habeas Review


       Before a federal court will review the merits of a Petition for a Writ of Habeas Corpus, a

Petitioner must overcome several procedural hurdles. Specifically, the Petitioner must surmount

the barriers of exhaustion, procedural default, and time limitation.


       As a general rule, a state prisoner must exhaust all possible state remedies or have no

remaining state remedies before a federal court will review a petition for a writ of habeas

corpus.7 Exhaustion is fulfilled once a state supreme court provides a convicted defendant a full




       3
               Woodford, 538 U.S. at 206 (citing Williams v. Taylor, 529 U.S. 362, 436 (2000)).
       4
               Wilkins v. Timmerman-Cooper, 512 F.3d 768, 774-76 (6th Cir. 2008).
       5
               28 U.S.C. § 2254(e)(1).
       6
               28 U.S.C. § 2254(d); Wilkins, 512 F.3d 768, 774 -76 (6th Cir. 2008).
       7
               28 U.S.C. § 2254(b) and (c); see Baldwin v. Reese, 541 U.S. 27 (2004).
and fair opportunity to review his or her claims on the merits.8 Fair presentation requires that the

state courts be given the opportunity to see both the factual and legal basis for each habeas

claim.9 Each claim must be presented to the state courts as a federal constitutional issue, not

merely as an issue arising under state law,10 and it must be presented to the state courts under the

same legal theory in which it is later presented in federal court.11


        The procedural default doctrine serves to bar review of federal claims that a state court

has declined to address because the Petitioner did not comply with a state procedural

requirement.12 In these cases, the state judgment is not based on a resolution of federal

constitutional law, but instead “rests on independent and adequate state procedural grounds.”13

A claim that is procedurally defaulted in state court will not be reviewed by a federal habeas

court unless Petitioner can demonstrate cause for the default and actual prejudice as a result of

the alleged violation of federal law, or can demonstrate that failure to consider the claim will


        Furthermore, there is a one-year statute of limitation for filing a § 2254 petition.14 The

limitation period runs from the latest of the date on which the judgment became final by the

conclusion of direct appeal or the expiration of the time for seeking a direct appeal. If the

Petitioner properly files a post-conviction Petition, the time that the Petition is pending will not

be counted toward the one year time limitation.




        8
                O’Sullivan v. Boerckel, 526 U.S. 838 (1999); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994);
Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990).
       9
                Wagner, 581 F.3d at 414.
       10
                Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984).
       11
                Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998).
       12
                Wainwright v. Sykes, 433 U.S. 72, 87 (1977).
       13
                Coleman v. Thompson, 501 U.S. 722, 730 (1991).
       14
                28 U .S.C. § 2244(d)(1) and (2).
                                                 IV. Analysis


        As an initial matter, Petitioner’s sole ground for relief is unexhausted and time barred.

He raised his Fourth Amendment challenge on direct appeal but did not appeal that decision to

the Supreme Court of Ohio. Furthermore, it would futile to require Petitioner to return to state

court to seek a delayed review by the Supreme Court because the statute of limitations period for

filing a habeas petition expired in 1997.15


        Moreover, return to state court would be futile, because federal habeas corpus relief is not

available to state prisoners who allege they were convicted on illegally seized evidence if they

were given a full and fair opportunity to litigate that question in the state courts.16


        To determine if the Petitioner was given a full and fair opportunity to litigate that issue,

the Court must ask two questions. First, the Court must determine whether there is a state

procedure that gave a full and fair litigation opportunity.17 In this case, Ohio R. Crim. P. 12

provides an adequate opportunity to raise Fourth Amendment claims in a pretrial motion to

suppress. Further, a criminal defendant, who has unsuccessfully sought to suppress evidence,

may take a direct appeal of that order, as of right, by filing a notice of appeal under Ohio R. App.

P. 3(A) and Ohio R. App. P. 5(A). These rules provide an adequate procedural mechanism for

the litigation of Fourth Amendment claims.




        15
                  Because Petitioner’s conviction became final before AEDPA took effect, the federal limitations
period began running on AEDPA’s effective date, April 24, 1996, giving Petitioner one year from that date (in the
absence of tolling) to file a federal habeas petition.
         16
                  Stone v. Powell, 428 U.S. 465, 481-82, 96 S.Ct. 3037, 49 L.Ed.2d 1067 (1976).
         17
                  Id.
       Second, if the state provides a procedure to raise Fourth Amendment violations, the Court

must decide if Petitioner’s ability to present the claim was frustrated because of a failure of the

state procedure. Habeas relief is allowed if an unanticipated and unforeseeable application of a

procedural rule prevents state court consideration of merits.18 In this case, Petitioner received an

evidentiary hearing on his Motion to Suppress. He raised the denial of that Motion on direct

appeal of his conviction. He was not prevented from presenting this claim in the state courts.

Petitioner’s Fourth Amendment claim is not cognizable in a 28 U.S.C. § 2254 Petition.


                                              V. Conclusion


       Accordingly, Petitioner’s Motion to Proceed In Forma Pauperis is granted19, the Petition

for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is denied and this action is dismissed

pursuant to Rule 4 of the Rules Governing Section 2254 Cases. Further, the Court CERTIFIES

pursuant to 28 U.S.C. §1915(a)(3) that an appeal from this decision could not be taken in good

faith, and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253;

Fed.R.App.P. 22(b).



       IT IS SO ORDERED.


Dated: November 16, 2018                           s/  James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




       18
               Riley v. Gray, 674 F.2d 522 (6th Cir. 1982).
       19
               Doc. No. 2
